United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 16, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40039
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

IKESKI DECKARD,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 9:99-CR-32-ALL
                        --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ikeski Deckard, federal prisoner No. 08146-078, appeals the

district court’s denial of his motion for reduction of sentence

based on substantial assistance, purportedly filed pursuant to

FED. R. CRIM. P. 35(b).

     A motion for reduction of a defendant’s sentence pursuant to

Rule 35(b) must be filed by the Government.     United States v.

Early, 27 F.3d 140, 141 (5th Cir. 1994).    The Government’s

refusal to move for a reduction of sentence is unreviewable by

the district court absent a “substantial threshold showing” that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40039
                                -2-

the decision is based on an unconstitutional motive.    Wade v.

United States, 504 U.S. 181, 185-86 (1992) (reviewing

Government’s refusal to file a motion pursuant to U.S.S.G.

§ 2K1.1).   Deckard does not allege that the Government’s decision

not to file a Rule 35(b) motion in his case was based on an

unconstitutional motive.   Deckard’s Rule 35(b) motion was thus

“an unauthorized motion which the district court was without

jurisdiction to entertain.”   Early, 27 F.3d at 142.

     The judgment of the district court is AFFIRMED.